Case 1:20-cv-10280-RWZ Document 48 Filed 05/18/21 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-10280-RWZ

AZURITY PHARMACEUTICALS, INC.
Vv.

EDGE PHARMA, LLC

MEMORANDUM & ORDER
May 18, 2021
ZOBEL, S.D.J.

Plaintiff, a specialty pharmaceutical company, alleges that defendant, a
compounding facility, has made false representations on its website in violation of the
Lanham Act, 15 U.S.C. § 1125(a)(1), and the Massachusetts consumer protection
statute, Mass. Gen. Laws ch. 93A. It claims that defendant has been compounding an
antibiotic nearly identical to plaintiff's and falsely marketing it as complying with the
Food & Drug Administration’s (“FDA”) requirements. Defendant has moved to dismiss

the complaint. (Docket # 20).
I. Background

“Drug compounding is often regarded as the process of combining, mixing, or
altering ingredients to create a sterile or non-sterile medication... .” FDA, Human Drug
Compounding Progress Report at 4 (Jan. 2017), available at
https:/Avww.fda.gov/media/102493/download. Under the Food, Drug, and Cosmetic Act

(“FDCA”), 21 U.S.C. § 301 et seq., compounded drugs are exempt from the FDA's drug

1
Case 1:20-cv-10280-RWZ Document 48 Filed 05/18/21 Page 2 of 5

approval process. Nevertheless, in 2013 Congress established certain requirements for
both compounded drugs and the companies that manufacture them. 21 U.S.C.

§§ 353a, 353b.' For example, manufacturers can now elect to become “outsourcing
facilities” that “compound drugs intended to meet the needs of specific patients for
whom an approved or over-the-counter drug is not medically appropriate.” Supra,
Human Drug Compounding Progress Report at 7. In addition, outsourcing facilities may
sell compounded drugs using “bulk drug substance” only if the FDA has identified a
clinical need, or if the compounded drug is on the FDA’s drug shortage list, 21 U.S.C.

§ 353b(a)(2)(A)(i)—-(ii), and they may not compound drugs that are “essentially a copy” of

an FDA-approved drug, id. § 353b(a)(5).

Plaintiff alleges that, as an outsourcing facility, defendant is compounding a
product, vancomycin hydrochloride, that does not comply with these requirements, even
though the FDA has not cited defendant for non-compliance or pursued an enforcement
action against it.2_ Given defendant's alleged violations, plaintiff asserts that statements

on defendant's website are false and therefore violate the Lanham Act.
ll. Standard of Review

To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain
sufficient factual allegations to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 

1 Although the FDA has not yet promulgated regulations interpreting these requirements, in January 2017
and January 2018 it issued guidance setting out its interim policies.

2 Plaintiff cites recent FDA inspection reports that identified several compliance violations at defendant's
facility, but none of those violations are related to defendant's vancomycin hydrochloride product.
(Docket # 1 If] 5, 53-56, 58; Docket # 41-3).

2
Case 1:20-cv-10280-RWZ Document 48 Filed 05/18/21 Page 3 of 5

U.S. 544, 570 (2007)). For purposes of this motion, the court must accept all factual

allegations in the complaint as true and construe all reasonable inferences in the

plaintiffs favor. See Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993).

Analysis

The Lanham Act provides a remedy for plaintiffs who are injured by

[a]ny person who, on or in connection with any goods or services, or any
container for goods, uses in commerce any ... false or misleading
description of fact, or false or misleading representation of fact, which. . .
in commercial advertising or promotion, misrepresents the nature,
characteristics, qualities, or geographic origin of his or her ... goods,
services, or commercial activities ... .

15 U.S.C. § 1125(a)(1)(B). To bring a successful Lanham Act claim,

Cashmere & Camel Hair Mfrs. Inst. v. Saks Fifth Ave., 284 F.3d 302, 310-11 (1st Cir.

2002).

with the FDCA when it does not. Plaintiffs Lanham Act claim would require the court to

a plaintiff must demonstrate that (1) the defendant made a false or
misleading description of fact or representation of fact in a commercial
advertisement about his own or another's product; (2) the misrepresentation
is material, in that it is likely to influence the purchasing decision; (3) the
misrepresentation actually deceives or has the tendency to deceive a
substantial segment of its audience; (4) the defendant placed the false or
misleading statement in interstate commerce; and (5) the plaintiff has been
or is likely to be injured as a result of the misrepresentation, either by direct
diversion of sales or by a lessening of goodwill associated with its products.

Plaintiff alleges that defendant's website misrepresents defendant as complying

determine whether defendant is violating the FDCA and the FDA’s interim policies,

including whether defendant's vancomycin hydrochloride product is, as plaintiff alleges,

“essentially a copy” of plaintiffs own product. Again, the FDA itself has not determined

that defendant is violating the requirements plaintiff identifies in its complaint.

3
Case 1:20-cv-10280-RWZ Document 48 Filed 05/18/21 Page 4of5

“Enforcement of the FDCA and the detailed prescriptions of its implementing
regulations is largely committed to the FDA,” POM Wonderful LLC v. Coca-Cola Co.,
573 U.S. 102, 115 (2014), thus “there are some circumstances when the FDCA...
preclude[s] Lanham Act claims,” Hi-Tech Pharms., Inc. v. Hodges Consulting, Inc., 230
F. Supp. 3d 1323, 1330 (N.D. Ga. 2016). “Because the FDCA forbids private rights of
action under that statute, a private action brought under the Lanham Act may not be
pursued when, as here, the claim would require litigation of the alleged underlying
FDCA violation in a circumstance where the FDA has not itself concluded that there was
such a violation.” PhotoMedex, Inc. v. Invin, 601 F.3d 919, 924 (9th Cir. 2010); see
Sandoz Pharm. Corp. v. Richardson-Vicks, Inc., 902 F.2d 222, 231 (3d Cir. 1990)
(“[W)hat the [FDCA] . . . do[es] not create directly, the Lanham Act does not create
indirectly, at least not in cases requiring original interpretation of th[is] Act[] or [its]

accompanying regulations.”).

It would be inappropriate for the court to resolve plaintiffs Lanham Act claim,
which necessitates resolution of “thorny questions that may require the FDA’s expertise.
For instance, .. . what the FDCA means by . .. ‘essentially a copy’... .” Allergan
United States v. Imprimis Pharm., Inc., No. 17-cv-01551, 2017 U.S. Dist. LEXIS

223117, at *20 (C.D. Cal. Nov. 14, 2017) (citing 21 U.S.C. § 353b(a)(5)); see also

 

Nexus Pharm., Inc. v. Quva Pharma, Inc., No. 20-cv-07518, 2020 U.S. Dist. LEXIS
208832, at *10 (C.D. Cal. Oct. 29, 2020) (citing recent FDA testimony on § 353b as
“highlight[ing] the fact that determination of whether Defendants’ product is ‘essentially a
copy’... in violation of the FDCA, must be left to the FDA”); JHP Pharm., Ltd. Liab. Co.

v. Hospira, Inc., 52 F. Supp. 3d 992, 1004 (C.D. Cal. 2014) (“In short, unlike the binary
Case 1:20-cv-10280-RWZ Document 48 Filed 05/18/21 Page 5of5

factual determination of whether [a party’s] products are, in fact, FDA-approved, the
question of legality directly implicates the FDA’s rulemaking authority. The
determination . . . whether a drug . . . can be lawfully marketed under the FDCA,
involves complex issues of history, public safety, and administrative priorities that
Congress has delegated exclusively to the FDA.”). This claim is therefore precluded by

the FDCA.$

Plaintiffs Chapter 93A claim likewise fails as it is premised on the same
allegations. See Reed v. Zipcar, Inc., 883 F. Supp. 2d 329, 334-35 (D. Mass. 2012)
(“Chapter 93A supplies an independent cause of action . . . . [aJs long as a litigant offers
separate arguments in support of her Chapter 93A claim... .” (citation omitted)), affd

527 F. App’x 20 (1st Cir. 2013).
IV. Conclusion

Defendant's motion to dismiss (Docket # 20) is ALLOWED. Plaintiffs motion for

preliminary injunction (Docket # 2) is therefore DENIED as moot.

May 18, 2021 ) LHL

DATE RYA W. ZOBEL
UNITES STATES DISTRICT JUDGE

 

3 As another court has noted, plaintiff has another avenue available to advance its claims.

If the Plaintiff were to pursue the matter with the FDA through its administrative procedures
and obtain a clear statement from the agency that the Defendants are selling their products
illegally or otherwise breaking the law, and if the Defendants at that point chose to
affirmatively declare in their advertising that their products comply with the law, a federal
court could hear a Lanham Act claim for false advertising.

JHP Pharm., 52 F. Supp. 3d at 1004.
